     Case 6:19-cv-00763-BR        Document 24      Filed 08/06/20     Page 1 of 2




Laurie B. Mapes
lauriemapes2002@yahoo.com
PO Box 1241
Scappoose, OR 97056
(503) 543-2900

Drew L. Johnson, P.C.
sherwoodreese@comcast.net
1700 Valley River Drive
Eugene, OR 97401
(541) 434-6466

Attorneys for Plaintiff




                          UNITED STATES COURT DISTRICT COURT

                                  DISTRICT OF OREGON

BLAINE S. ROBINSON,
                                                   Civil No. 6:19-cv-00763-BR
                   Plaintiff,
                                                   ORDER APPROVING
       vs.                                         ATTORNEY FEES PURSUANT TO
                                                   42 U.S.C. §406(b)
Commissioner of Social Security
Administration,

                  Defendant.
____________________________________

       After considering Plaintiff's Motion, and counsel for Defendant having no objection,

Plaintiff’s Motion is hereby granted in the sum of $15,341.50 in attorney fees, out of which

Plaintiff’s attorney will refund to Plaintiff any Equal Access to Justice (“EAJA”) fees


ORDER APPROVING ATTORNEYS FEES PURSUANT TO 42 U.S.C §406 (b) -                            1
      Case 6:19-cv-00763-BR        Document 24       Filed 08/06/20    Page 2 of 2




received by counsel, if any are received, awarded in the amount of $8,374.20, for a net award

herein of $6,967.30 as full settlement of all attorney fees pursuant to 42 U.S.C. §406(b). Any

past-due benefits withheld by the Defendant in anticipation of an order under 42 U.S.C.

§406(b), shall be payable to Plaintiff’s counsel, Drew L. Johnson, PC, less an administrative

assessment pursuant to 42 U.S.C. §406(d), and mailed to their office at 1700 Valley River

Drive, Eugene, OR 97401, consistent with this order. There are no other costs.

       IT IS SO ORDERED this day of August 6th, 2020


                                                  /s/ Anna J. Brown
                                             ______________________________
                                             U.S. District Senior Judge




PRESENTED BY:

By:    /s/ DREW L. JOHNSON
       Drew L. Johnson, OSB #75200
       Of Attorneys for Plaintiff




ORDER APPROVING ATTORNEYS FEES PURSUANT TO 42 U.S.C §406 (b) -                              2
